
	
		I
		112th CONGRESS
		1st Session
		H. R. 1400
		IN THE HOUSE OF REPRESENTATIVES
		
			April 6, 2011
			Mr. Heller (for
			 himself, Ms. Berkley, and
			 Mr. Heck) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To validate final patent number 27–2005–0081, and for
		  other purposes.
	
	
		1.Final patent and land
			 reconfiguration in Clark County and Lincoln County, NevadaPatent No. 27–2005–0081 and its associated
			 land reconfiguration issued by the Bureau of Land Management on February 18,
			 2005, is hereby affirmed and validated as having been issued pursuant to and in
			 compliance with the provisions of the Nevada-Florida Land Exchange
			 Authorization Act of 1988 (Public Law 100–275), the National Environmental
			 Policy Act of 1969, and the Federal Land Policy Management Act of 1976 for the
			 benefit of the desert tortoise and other species and their habitat to increase
			 the likelihood of their recovery. The process utilized by the United States
			 Fish and Wildlife Service and the Bureau of Land Management in reconfiguring
			 the lands as shown on Exhibit 1–4 of the Final Environmental Impact Statement
			 for the Planned Development Project MSHCP, Lincoln County, NV
			 (FWS–R8–ES–2008–N0136) and the reconfiguration provided for in Special
			 Condition 10 of Army Corps of Engineers Permit No. 200125042 are hereby
			 ratified.
		
